COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:        In re Dolcefino Communications, LLC
Appellate case number:      01-20-00382-CV
Trial court case number:    19-CV-0814
Trial court:                405th District Court of Galveston County
Date motion filed:          September 25, 2020
Party filing motion:        Relator, Dolcefino Communications, LLC
       Relator, Dolcefino Communications, LLC, has filed a motion for rehearing on
petition for writ of mandamus. See TEX. R. APP. P. 64.
       It is ordered that the motion for rehearing is denied.


Judge’s signature:    /s/ Evelyn V. Keyes
                     Acting for the Court

Panel consists of: Justices Keyes, Lloyd, and Landau.

Date: December 29, 2020